DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Feb 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 08 Jan 2022, with respect to the Claim Interpretation under 35 U.S.C. 112f have been fully considered and are persuasive.  The Claim Interpretations under 35 U.S.C. 112f of 15 Oct 2021 have been withdrawn in view of the cancelled claims. 
Applicant’s arguments, see 5-6, filed 08 Jan 2022, with respect to the 35 U.S.C. 112(a) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of 15 Oct 2021 have been withdrawn in view of the amended and cancelled claims. 
Applicant’s arguments, see pg. 6, filed 08 Jan 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of 15 Oct 2021 have been withdrawn in view of the cancelled claims. 
Applicant’s arguments, see pg. 6-9, filed 08 Jan 2022, with respect to the 35 U.S.C. 103 rejections have been considered but are not persuasive in part.
Regarding claim 1, Applicant argues, see pg. 7, that “the independent claim 1 has been amended to … specify a radiation therapy volume for the intraoperative radiation therapy … It is well established that “the preamble constitutes a limitation when the claim(s) depend on it for antecedent basis.”. However, the Examiner respectfully disagrees. Claim 1, unlike claim 15, does not recite any active functional limitation of performing an intraoperative radiation therapy. A mere statement of “for intraoperative radiation therapy” in the preamble and throughout the claim without positively reciting an active function of an intraoperative radiation therapy recites an intended use. See MPEP 2111.02.II.

Status of Claims
Claims 1, 5-6, 15, and 19-20 are currently examination. Claims 2-4, 7-14, and 16-18 have been cancelled since the Final Office Action of 15 Oct 2021. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
INTRAOPERATIVE RADIATION THERAPY SYSTEM AND METHOD FOR PLANNING A SCAN PATH FOR INTRAOPERATIVE RADIATION THERAPY.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “performing an intraoperative radiation therapy procedure on the radiation therapy volume by mounting the radiation therapy component on the robotic arm and controlling the robotic arm to move the radiation therapy component along the planned path”. The scope of a processor configured to execute computer instructions to perform an intraoperative radiation therapy procedure on the radiation therapy volume by at least mounting the radiation therapy component on the robotic arm is unclear. Claims 19-20 inherit the deficiency by the nature of their dependency on claim 15. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “performing an intraoperative radiation therapy procedure on the radiation therapy volume by the radiation therapy component mounted on the robotic arm and controlling the robotic arm to move the radiation therapy component along the planned path”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mauer, Jr. et al. (US PG Pub No. 2012/0035462) - hereinafter referred to as Mauer - in view of Fishman (US PG Pub No. 2018/0015303, priority date of 13 Jul 2016) and Anderson et al. (US PG Pub No. 2010/0063396) - hereinafter referred to as Anderson.
Regarding claim 1, Mauer discloses a method for planning a scan path for radiation therapy (Fig. 3) comprising:
acquiring a plurality of images of a region of interest through an applicator placed on the region of interest ([0035]: ultrasound probe 240 obtain 3D ultrasound image of target volume responsive to instructions from controller 250 at appropriate times before and during radiation treatment and coupling gel or other suitable ultrasound couplant provided between probe 240 and patient's skin);
establishing a 3D model of the region of interest based on the plurality of images ([0037]: obtaining a 3D ultrasound image of the target volume; [0040]: 3D planning image by delineating target volume as well as any nearby critical structures);
determining a radiation therapy volume based on the 3D model ([0049]: determine intrafraction position and/or orientation of target volume 
planning a path for the radiation therapy component to scan the radiation therapy volume ([0063]: a plurality of treatment fractions that appropriately irradiate the target volume are planned and appropriate path set for each patient may be selected manually at the start of the treatment planning process; Fig. 6: fractions 600),
wherein the acquiring the plurality of images of the region of interest through the applicator comprises moving an ultrasonic device by a robotic arm to scan so as to acquire the plurality of images of the region of interest, the ultrasonic device being installed at an end of the robotic arm (ultrasound probe 240; [0035]: probe 240 is coupled to a robotic arm that positions probe 240 responsive to instructions from controller 250). 
	It is noted that any recitation of “intraoperative radiation therapy” has been given a limited patentable weight as they recite an intended use of the claimed method “for intraoperative radiation therapy” since the claim does not positively recite any active step of an intraoperative radiation therapy.
Mauer does not disclose:
during surgery, acquiring the plurality of images of a region of interest;
the applicator that has a cylinder shape with an open upper end and a closed bottom, wherein the applicator is placed on the region of interest so that the closed bottom attaches to the region of interest,

	Fishman, however, discloses:
during surgery, acquiring a plurality of images of a region of interest ([0022]: an ultrasound probe to facilitate ultrasound imaging of the tumor bed before, during and after radiation therapy is performed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mauer’s method of performing an ultrasound imaging to include Fishman’s method of ultrasound imaging during a surgery. The motivation for the combination is to “facilitate ultrasound imaging of a tumor bed within the patient remaining after excision of a cancerous tumor”, as taught by Fishman ([0008]).
Anderson further discloses:
an applicator (taut fabric sheet 302 attached to frame 304) that has an enclosed shape with an open upper end (frame 304) and a closed bottom (taut fabric sheet 302; Fig. 3 and [0031]), wherein the applicator is placed on a region of interest so that the closed bottom attaches to a region of interest (Fig. 4-5 and [0032]-[0033]: taut fabric sheet compressing breast 402), and
moving an ultrasonic device (ultrasound transducer 404) to scan on the inner surface of the closed bottom of the applicator and manipulating the 
The Examiner notes that the claim recites “an applicator that has a cylinder shape with an open upper end and a closed bottom” and Anderson discloses an applicator that has an enclosed shaped with an open upper end and a closed bottom. A review of the specification of the instant application discloses specifically in [0040] that the applicator or “The auxiliary scanning component 100 may have a cylinder shape to define a region for ultrasound scan, and it may also have other shapes such as rectangular, square, or the like”. Therefore, the applicator specifically being a cylinder shape does not appear to have a criticality and does appear to be a design choice. Additionally, [0041] of the specification of the instant application discloses that the applicator functions to allow “position of the region of interest may be fixed relative to the auxiliary scanning component 100”, and Anderson’s applicator functions where “the surface textures of the taut fabric sheet promote locational stability of the tissue surface, the skin being at least partially “grabbed” by the textures. The breast is thereby inhibited from slipping or sliding along the compressive surface. This makes patient and breast positioning easier, and also reduces the possibility that the breast may slip while the transducer is being translated. Third, the flattening or compression of the breast, which is achieved using the taut fabric sheet, in turn provides for thorough volumetric imaging and/or standardized volumetric imaging” ([0030] of Anderson). Thus, Anderson’s applicator does not differ from, or changes the intended function of, the applicator of the instant application in fixing the region of interest in place. Therefore, “an applicator that has a cylinder shape with an open upper end and a closed 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mauer’s method of performing an ultrasound imaging to include Anderson’s method of ultrasound imaging through an applicator that has an enclosed shape with an open upper end and a closed bottom, wherein the applicator is placed on a region of interest so that the closed bottom attaches to a region of interest and moving an ultrasonic device to scan on the inner surface of the closed bottom of the applicator and manipulating the ultrasonic device to scan on the inner surface of the closed bottom of the applicator. The motivation for the combination would have been to inhibit the region of interest “from slipping or sliding along the compressive surface … (and) the flattening or compression of the breast, which is achieved using the taut fabric sheet, in turn provides for thorough volumetric imaging and/or standardized volumetric imaging”, as taught by Anderson ([0030]). 
Regarding claim 5, Mauer in view of Fishman and Anderson discloses all limitations of claim 1, as discussed above, and Mauer further discloses:
recognizing the radiation therapy volume in the 3D model directly by an image recognition module ([0049]: displacements of target volume between ultrasound images appear as changes in intensity that processor 251 recognizes and uses to identify new location and/or orientation of the target volume).
Regarding claim 15, Mauer discloses a radiation therapy system (Fig. 2) comprising:

a radiation therapy component (LINAC system 220 including LINAC 221 and robotic arm 222; [0005]: radiation source mounted on a robotic arm),
a robotic arm (robotic arm 222),
an ultrasonic device (ultrasound probe 240) installed at an end of the robotic arm ([0035]: probe 240 is coupled to a robotic arm that positions probe 240 responsive to instructions from controller 250), and 
a control component (controller 250), the control component (controller 250) including a memory having computer instructions stored thereon ([0036]: controller 520 includes computer-readable medium 252) and a processor ([0036]: controller 250 includes processor 251) configured to execute the computer instructions so as to perform the following steps:
moving and controlling the ultrasonic device by the robotic arm to acquire a plurality of images of a region of interest ([0035]: ultrasound probe obtain 3D ultrasound image of target volume responsive to instructions from controller 250 at appropriate times before and during radiation treatment and coupling gel or other suitable ultrasound couplant provided between probe 240 and patient's skin);
establishing a 3D model of the region of interest based on the plurality of images of the region of interest ([0037]: obtaining a 3D ultrasound image of the target volume; [0040]: 3D planning image by delineating target volume as well as any nearby critical structures);

planning a path for the radiation therapy component to scan the radiation therapy volume ([0063]: a plurality of treatment fractions that appropriately irradiate the target volume are planned and appropriate path set for each patient may be selected manually at the start of the treatment planning process; Fig. 6: fractions 600); and
performing a radiation therapy procedure on the radiation therapy volume ([0047]-[0049]: irradiation of the target volume according to the treatment plan) by the radiation therapy component (LINAC 221) mounted on the robotic arm (robotic arm 222; Fig. 2) and controlling the robotic arm (robotic arm 222) to move the radiation therapy component (LINAC 221) along the planned path ([0063]: all non-coplanar fractions may be administered without moving the patient, but instead by moving the LINAC, e.g., using robotic arm 222 illustrated in FIG. 2).
	Mauer does not disclose:
the applicator that has a cylinder shape with an open upper end and a closed bottom;
moving the ultrasonic device by the robotic arm through the open upper end to attach to an inner surface of the closed bottom of the applicator; 

performing an intraoperative radiation therapy procedure on the radiation therapy volume by mounting the radiation therapy component on the robotic arm and controlling the robotic arm to move the radiation therapy component along the planned path.
Fishman, however, discloses:
performing an intraoperative radiation therapy procedure on a radiation therapy target by a radiation therapy component mounted on a robotic arm ([0044]: robotic arm 202 can include a treatment head 224 which can include removable or movable applicators for applying IORT) and controlling the robotic arm to move a radiation therapy component (treatment head 224; [0044]: robotic arm 202 is articulated with appropriate robotic joints or articulation members 204 under the control of the system control component 210 for placing, orienting, and moving treatment head 224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mauer’s system of performing a radiation therapy to include Fishman’s performance of an intraoperative radiation therapy. The motivation for the combination is to “allow[s] a high dose of radiation to be delivered precisely to the targeted area with minimal exposure to surrounding tissues”, as taught by Fishman ([0003]).
Anderson further discloses:

moving an ultrasonic device (ultrasound transducer 404) through the open upper end to attach to an inner surface of the closed bottom of the applicator (Fig. 4-5 and [0032]-[0033]: ultrasound transducer 404 poised to scan breast 402 by being swept over taut fabric sheet compressing breast 402), and, and
controlling the ultrasonic device to scan on the inner surface of the closed bottom of the applicator (Fig. 5 and [0033]: ultrasound transducer 404 moves along path 502/504 on taut fabric sheet 302).
The Examiner notes that the claim recites “an applicator that has a cylinder shape with an open upper end and a closed bottom” and Anderson discloses an applicator that has an enclosed shaped with an open upper end and a closed bottom. A review of the specification of the instant application discloses specifically in [0040] that the applicator or “The auxiliary scanning component 100 may have a cylinder shape to define a region for ultrasound scan, and it may also have other shapes such as rectangular, square, or the like”. Therefore, the applicator specifically being a cylinder shape does not appear to have a criticality and does appear to be a design choice. Additionally, [0041] of the specification of the instant application discloses that the applicator functions to allow “position of the region of interest may be fixed relative to the auxiliary scanning component 100”, and Anderson’s applicator functions where “the surface textures of the taut fabric sheet promote locational stability of the tissue surface, 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mauer’s system of performing an ultrasound imaging to include Anderson’s ultrasound imaging through an applicator that has an enclosed shape with an open upper end and a closed bottom, wherein the applicator is placed on a region of interest so that the closed bottom attaches to a region of interest and moving an ultrasonic device to scan on the inner surface of the closed bottom of the applicator and manipulating the ultrasonic device to scan on the inner surface of the closed bottom of the applicator. The 
Regarding claim 19, Mauer in view of Fishman and Anderson discloses all limitations of claim 15, as discussed above, and Mauer further discloses:
recognizing the radiation therapy volume in the 3D model directly by an image recognition module ([0049]: displacements of target volume between ultrasound iamges appear as changes in intensity that processor 251 recognizes and uses to identify new location and/or orientation of the target volume).
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mauer in view of Fishman and Anderson as applied to claims 1 and 15, respectively, above, and further in view of Svesson et al. (US PG Pub No. 2010/0034357) - hereinafter referred to as Svesson.
Regarding claim 6, Mauer in view of Fishman and Anderson discloses all limitations of claim 1, as discussed above, and Mauer discloses:
dividing the radiation therapy volume into a plurality of sub-volumes ([0063]: a plurality of treatment fractions of vectors linking a source point and a direction point);
determining a radiation dose for each of the plurality of sub-volumes ([0064]: physician selects beam generation mode; [0065]: obtain radiation dose to be delivered to each fraction 600, represented by length of fraction 600); and
for each of the plurality of sub-volumes, planning a scan path and a scan mode for the radiation therapy component to scan said each of the plurality of sub-volumes in an intensity-modulated and energy-modulated manner 
	Mauer does not disclose:
wherein the scan mode includes a stepping scan mode and a dynamically continuous scan mode.
	Svesson, however, discloses:
scan mode including a stepping scan mode and a dynamically continuous scan mode ([0122]: therapy units equipped with multileaf collimators that can be operated in a dynamic mode with segmental steps and the shoot technique and, in certain cases, even continuous dynamic velocity modulation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mauer’s method of scan mode to include Svesson’s stepping scan mode and dynamically continuous scan mode. The motivation for the combination would have been to allow "performing IMRT (intensity-modulated radiation therapy) ... (and) velocity modulation of the intensity of multileaf collimation is most rapid and exhibits high resolution," as taught by Svesson ([0122]). 
Regarding claim 20, Mauer in view of Fishman and Anderson discloses all limitations of claim 15, as discussed above, and Mauer further discloses:

determining a radiation dose for each of the plurality of sub-volumes ([0064]: physician selects beam generation mode; [0065]: obtain radiation dose to be delivered to each fraction 600, represented by length of fraction 600); and
for each of the plurality of sub-volumes, planning a scan path and a scan mode for the radiation therapy component to scan said each of the plurality of sub-volumes in an intensity-modulated and energy-modulated manner ([0063]: a plurality of treatment fractions that appropriately irradiate the target volume are planned, where each fraction is described by a vector linking a source point and a direction point; [0064]: physician selects isocentric or non-isocentric beam generation mode for automatic determination of direction points).
Mauer does not disclose:
wherein the scan mode includes a stepping scan mode and a dynamically continuous scan mode.
	In related art of a method for planning for radiation therapy, Svesson, however, discloses:
scan mode including a stepping scan mode and a dynamically continuous scan mode ([0122]: therapy units equipped with multileaf collimators that can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mauer’s system of planning a scan mode to include Svesson’s stepping scan mode and dynamically continuous scan mode. The motivation for the combination would have been to allow "performing IMRT (intensity-modulated radiation therapy) ... (and) velocity modulation of the intensity of multileaf collimation is most rapid and exhibits high resolution," as taught by Svesson ([0122]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Valdivieso Cacique et al. (US PG Pub No. 2011/0052036) discloses at least planning an intraoperative radiation therapy by acquiring ultrasound images during operation of the intraoperative radiation therapy (see at least [0055]-[0058]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799